UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-2393



DORA P. PETTIFORD,

                                              Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN
RESOURCES; CAROL DONIN,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
District Judge. (CA-01-485-1)


Submitted:   April 24, 2003                   Decided:   May 19, 2003


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dora P. Pettiford, Appellant Pro Se.    Thomas Matthew Woodward,
Deputy Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Dora P. Pettiford appeals the jury verdict in favor of her

former employer, the North Carolina Department of Health and Human

Resources, in her civil action in which she alleged retaliatory

treatment based upon her complaints of racial discrimination.                       We

have reviewed the record and find no reversible error. In reviewing

a   jury    verdict,      we    do   not   weigh    evidence    or   review   witness

credibility.        See United States v. Saunders, 886 F.2d 56, 60 (4th

Cir. 1989).        If, when taken in the light most favorable to the

plaintiff, there is substantial evidence to support the verdict, it

must be sustained.         Vodrey v. Golden, 864 F.2d 28, 30 n.4 (4th Cir.

1988). Because we conclude substantial evidence supported the jury

verdict, we affirm.             We dispense with oral argument because the

facts      and   legal    contentions      are     adequately    presented     in   the

materials        before   the    court     and     argument    would   not    aid   the

decisional process.




                                                                              AFFIRMED




                                            2